The Court
held that the question whether the legacy of $1000 lapsed by the death of Alexander Dewson before the death of the testator could not be decided, because the residuary devisees were not made parties, and

Discharged the report.

The bill was then amended by making the residuary devisees parties; and they answered, submitting their rights to the judgment of the court. The case was heard upon bill and answers, and reserved by Ames, J., for the determination of the full court; and was argued by the same counsel.
Gray, C. J.
The testator directed a house to be purchased, at a cost not exceeding one thousand dollars, to be held in trust for the benefit of Alexander Dewson during his life, and to be conveyed to his family at his death. The gift in remainder to “ his family ” did not lapse by his death in the lifetime of the testator. “ His family,” in the absence of words manifesting a different intention, must be taken to mean his widow and child; Bowditch v. Andrew, 8 Allen, 339, 342; and not to include his stepson. Ho provision being made as to the proportions in which his widow and child shall take, and the reasons for investing the money in a house having ceased with his life, the sum of one thousand dollars is to be paid to them in equal shares. As to the annuity of one hundred dollars, no question is presented by the bill. Decree accordingly.